Title: To George Washington from Mary Ball Washington, 13 March 1782
From: Washington, Mary Ball
To: Washington, George


                        
                            My Dear Georg
                            Martch the 13 1782
                        
                        I was truly unsy My Not being at  when you went throu fredirecksburg it was a  thing for me now I am afraid I Never Shall have that pleasure agin I am soe very unwell &
                            this trip over the Mountins has almost killd me I gott the 20 five ginnes you was soe kind to Send me & am greatly
                            obliged to you for it I was greatly  ever be driven up this way agin 
                            will goe in some Little hous of my one if it  twelve foott Squar Benjamin Hardissey has four
                            hindred akerr of Land of yours ges by George  if you will Lett me goe thear if I Should be
                            abliged  Come over the Mounttins agin I Shall be vary Much abliged to you pray
                            give my kind Love to Mrs Washington & am My Dear Georg your Loveing & affectinat Mother
                        
                            Mary Washington
                        
                        
                            Mr Nurs Nourse desierd me to Mention his Son to you he writs in the Treasure
                                office of Congres
                        
                        
                            M.W. 

                        
                    